    Case 2:20-mc-03930-WKW-KFP Document 18 Filed 01/21/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

LUKE ESTES and JENNIFER                 )
ESTES,                                  )
                                        )
             Plaintiffs,                )
                                        )
     v.                                 )      CASE NO. 2:20-MC-3930-WKW
                                        )               [WO]
3M COMPANY,                             )
                                        )
             Defendant.                 )

                                    ORDER

      On December 29, 2020, the Magistrate Judge filed a Recommendation to

which no timely objections have been filed. (Doc. # 17.) Upon an independent

review of the record, it is ORDERED that the Recommendation is ADOPTED and

that 3M Company’s Motion to Transfer Under Rule 45(f) (Doc. # 5) is GRANTED.

      The Clerk of the Court is DIRECTED to transfer the Motion to Quash (Doc.

# 1) to the United States District Court for the Northern District of Florida for

disposition in connection with In re 3M Combat Arms Earplugs Liability Litigation,

Case No. 3:19-MD-2885.

      The Clerk of the Court is further DIRECTED to close this action.

      DONE this 21st day of January, 2021.
                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
